1     ,




                            March 30,       1970


Mr’. Wiley L. Cheatham                             Opinion   HO.   hf-   603
District   Attorney
24th Judicial    District                          Re:   Authority   of a
Cuero,   Texas 77954                                     Justice   of the
                                                         Peace to hold court
Dear Mr. Cheatham:                                       on Sunday.

       By letter of recent  date you have Inquired:      “May a
Justice   of the Peace accept a plea of guilty,     render a judg-
ment, or execute   other official  duties on Sunday?’

      In our opinion a Justice  of the Peace may hold court on
Sunday for the purpose  of trying  criminal    cases,    and may on
Sunday enter judgment and sentence    and collect     fines  in such
criminal  cases.

       Article    V, Section    19, Constitution       of the State of
Texas,    relating   to  Justices   of   the   Peace,    includes    the follow-
ing:    “And    they shall   hold  their    courts    at   such  times  and
places   as may be provided       by law.” (Emphaeisd.)

       In our opinion      the applicable     law, enacted pursuant to
the   quoted  constitutional       provision,     is found in Article
4.15,   Texas Code of Criminal         Procedure,     enacted in 1965.
That article     provides     in the first    sentence     that “Justice
courts   and corporation       courts   may sit at any time to try
criminal   cases over which they have jurisdiction.”                  (E -
phasis added.)       The remainder of the article           relates    tt the
rules   of evidence     to be followed      where a fine may be assessed.
Before the 1965 revision          of the Code of Criminal         Procedure
the first    sentence    of the new Article        4.15,   as quoted above,
comprised    Article    63, Code of Criminal         Procedure.

       Relevant   to this discussion   is the provision   in Article
2351, Vernon’s     Civil  Statutes,  to the effect   that the commis-
sioners    court shall   “fix the times and places    of holding
justices    court -”

      In our opinion     Article    2351 is controlling        with regard
to the duty of the commissioners            court     to fix the place of
holding   justices   court   and the time for holding          justices
court for civil    proceedings.        We hold,     however,   that Article
4.15,   a specific   statute     expressly    directed     to the trying    of
criminal    cases of a misdemeanor nature,            is clear and unambig-
uous and constitutes       express    authority     for the Justice     of the
Pease to try such cases at any time,             including    Sunday.

                                   -2875-
Mr. Wiley    L    Cheatham,         page 2,   (~-603)



       You have cited Price v. State,          157 Grim. Rep. 625,
2:g7;.W.2d      167 (1952);      Shearman v. State,   1 Crim. Rep. 215
          ; Brown v. State,       32 Grim. Rep. 119, 22 S.W. 596
            for the holding       that “the court has noauthority
to render a judgment on Sunday, and that a judument entered
of recorf      on that day is not only erroneous;        b;t is absolute-
                See also in this connection       blcKinney v. State 8
gxfliidp:     626 ,( 1880) ; Walker v s State,   1-33~)                     *
Powers v. State,        23 White & W. 42 5 S.W. 15~(C%t        if Appeal;,
MU,‘);     and Guerrera v. State,       125 S.W.2d 595, 596 (Court of
Criminal Appeals,         1939).

       We are of the opinion      that these cases ado not create             a
conflict    with our holding     in this opinion,        since each of
these cases dealt with a felony           case in district       court.
Their holdings      are not directly      applicable     to misdemeanor
prosecutions      in the Justice    or Corporation       Courts.     Further-
more, the Price and Shearman cases,            as well as the Guerrera
case,    each-       that a judgment could not be entered              on
Sunday absent a permissive         statute.     It is in Article      4.15,
and before     that in Article    b3, that the Leaislature           has nro-
vided by law, pursuant to Article           V, Se&i&        19, Constitu-
tion of Texas, the requisite          permissive     statute   where the
proceeding     is a misdemeanor prosecution          in a Justice      Court.


                              SUMMARY

                 A Justice    of the Peace may hold
                 court on Sunday for the purpose
                 of trying    criminal    cases,    and may
                 on Sunday enter judgments and
                 sentences    and collect     fines   in
                 such criminal     cases pursuant to
                 Article   4.15,   Texas Code of Criminal
                 Pr’ocedure e

                                              Vedtruly      yourgi,



                                                             6  RTIR
                                                        y General of Texas

Prepared    by James S. Swearingen
Assistant    Attorney General




                                  -2876-
Mr. Wiley   L. Cheatham,         Page 3, (M-603)



APPROVED:
OPINION COMMITTEE

Kerns Taylor,      Chairman
W. E. Allen,      ACting Co-Chairman



Charles R Parrett
Glenn Brown
Gordon Cass
Vinck Taylor

MEADEF. GRIFFIN
Staff Legal Assistant

ALFREDWALKER
Executive Assistant

NOLA WHITE
First Assistant




                               -2877-